an index no department of the treasury internal_revenue_service washington d c uv j é ' oq tax_exempt_and_government_entities_division oct se'tiep ra ard re dear this letter is in response to your request with respect to the above-referenced plan pursuant to revproc_90_49 for the plan_year commencing january revproc_90_49 sets forth the procedure whereby under certain circumstances a disallowance of the deduction of employer contributions to a qualified defined benefit pension_plan may be obtained thereby fulfilling a condition under which such contributions could revert to the employer which were made for the plan_year commencing january _ may be considered as disallowed solely for the purpose of applying rev_rul based upon the information submitted we have determined that contributions amounting to dollar_figure therefore the return of contributions not exceeding dollar_figure adversely affect the qualified status of the plan provided this reversion occurs no later than one year from the date of this letter however if date including extensions filed for and granted the tax under sec_4972 would apply in granting this approval we are not expressing any opinion as to the accuracy or acceptability of any calculations or other material submitted with your request it is not returned by your tax filing would not when filing form_5500 for the plan_year commencing january letter must be attached to the schedule sb actuarial information a copy of this letter should be furnished to the enrolled_actuary for the plan a copy of this if you have any questions please contact sincerely yours on ca be david m ziegler manager employee_plans actuarial group
